Cite as 2017 Ark. App. 142

                ARKANSAS COURT OF APPEALS

                                     DIVISION IV
                                     No. CV-16-770

                                                 Opinion Delivered   March 8, 2017

   LENTZ CARRIER COMPANY, LLC                    APPEAL FROM THE ARKANSAS
   AND CAROLINA CASUALTY                         WORKERS’ COMPENSATION
   INSURANCE COMPANY                             COMMISSION
                   APPELLANTS                    [NOS. G501602, G505365]

   V.

   ROBERT SMITH, SOUTHERN
   CHIPS, INC., AND FIRST LIBERTY
   INSURANCE CORPORATION
                         APPELLEES

                                                 REMANDED; MOTION GRANTED

                          BRANDON J. HARRISON, Judge

        Lentz Carrier Company, LLC, and Carolina Casualty Insurance Company have filed

an unopposed motion to remand to the Arkansas Workers’ Compensation Commission.

We grant the motion and remand to the Commission so it may consider the parties’ joint

petition to settle the case. The parties must provide this court with a status report within

90 days.

        Remanded; motion granted.

        HIXSON and BROWN, JJ., agree.

      Mayton, Newkirk & Jones, by: David C. Jones, for appellants Lentz Carrier Co., LLC,
and Carolina Casualty Insurance Co.
      Hart Law Firm, LLP, by: Neal L. Hart, for appellee Robert Smith.
      Zachary Ryburn, for appellees Southern Chips, Inc., and First Liberty Insurance Corp.

                                             1